Third District Court of Appeal
                               State of Florida

                          Opinion filed May 4, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2291
                       Lower Tribunal No. F18-9894
                          ________________


                              Alfton McKay,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Ariana Fajardo
Orshan, Judge.

     Alfton McKay, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, HENDON, and GORDO, JJ.

     PER CURIAM.

     Affirmed.